Citation Nr: 1710219	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  13-10 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to disability ratings for lumbar degenerative disc disease with spondylosis in excess of 20 percent prior to February 25, 2013 and 40 percent on and after February 25, 2013.

2.  Entitlement to a compensable rating for right lumbar radiculopathy associated with pain in the right anterior thigh.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1975 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the September 2010 rating decision, the RO denied the Veteran's requests for a rating in excess of 20 percent for the residuals of a low back injury with degenerative changes of the lumbar spine and a compensable rating for right lumbar radiculopathy associated with pain in the right anterior thigh.

In a March 2013 rating decision, the RO recharacterized the Veteran's service-connected low back disability as lumbar degenerative disc disease with spondylosis and granted a disability rating of 40 percent, effective February 25, 2013.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

During the July 2010 VA examination, the Veteran reported that he stopped working due to back pain.  The Court has held that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU is warranted as a result of that disability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the issue of entitlement to a TDIU is also on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA thoracolumbar spine examination on February 25, 2013.  Although the February 2013 VA examiner described the range of motion of the Veteran's thoracolumbar spine, it is not clear whether this was active or passive range of motion, in weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  A remand is necessary to afford the Veteran a VA examination compliant with Correia's requirements.  

During the February 2013 VA examination, the Veteran reported that he receives disability compensation from the Social Security Administration due to back and kidney disorders.  On remand, the AOJ should also attempt to obtain the Veteran's Social Security records.

Because both of the Veteran's service-connected disabilities are part of this appeal, the Veteran's claim for a TDIU is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the increased rating claims have been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration, obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions, and associate them with the claims file.  If the records cannot be obtained or do not exist, notify the Veteran. 

2.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his lumbar degenerative disc disease with spondylosis and right lumbar radiculopathy associated with pain in the right anterior thigh.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of lumbar degenerative disc disease with spondylosis and right lumbar radiculopathy associated with pain in the right anterior thigh.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the spine must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any lumbar degenerative disc disease with spondylosis and right lumbar radiculopathy associated with pain in the right anterior thigh, specifically including the impact on his employability.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




